Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
   RAFAEL XENES,                              §
                                              §
                         Plaintiff,           §
                                              §   Case No.
                                              §
   v.                                         §
                                              §   Class Action
   SMART ENERGY, INC.,                        §   Jury Demanded
                                              §
                         Defendant.           §


                                      PLAINTIFF RAFAEL XENES’
                                      CLASS ACTION COMPLAINT

           Rafael Xenes (“Plaintiff”) brings this action to enforce the consumer-privacy provisions

  of the Telephone Consumer Protection Act (“TCPA”), a federal statute enacted in 1991 in

  response to widespread public outrage about the proliferation of intrusive, nuisance telemarketing

  practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

  1. Background

        1.1. “Voluminous consumer complaints about abuses of telephone technology – for example,

            computerized calls dispatched to private homes – prompted Congress to pass the TCPA.”

            Id. at 744. In enacting the TCPA, Congress intended to give consumers a choice as to how

            creditors and telemarketers may call them.       Thus, and as applicable here, Section

            227(b)(1)(A)(iii) of the TCPA specifically prohibits the making of “any call (other than a

            call made for emergency purposes or made with the prior express consent of the called

            party) using any automatic telephone dialing system or an artificial or prerecorded voice

            … to any telephone number assigned to a … cellular telephone service[.]”

               _______________________________________________________________________________
                                      Plaintiff’s Class Action Complaint
                                                    Page | 1
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 12




     1.2. Plaintiff’s cell phone number is/was listed on the national Do Not Call Registry, a list

         explicitly designed to protect the public from these kind of intrusive telemarketing calls.

         Smart Energy, Inc., (“Defendant”) or its telemarketing representative or lead generator

         called Plaintiff’s cell phone on approximately 6 occasions beginning in February, 2020

         and made marketing solicitations, i.e., calls for the purpose of encouraging the purchase

         or rental of, or investment in, property, goods, or services.

     1.3. The calls were made with an ATDS.

     1.4. Because Plaintiff had not given his consent to receive these calls from Defendant, these

         calls violated the TCPA and the Do Not Call Registry laws and regulations.

     1.5.This is the exact scenarios Congress attempted to prevent in enacting the TCPA. Plaintiff

         now seeks this Court's intervention and help in attempting to prohibit this unlawful

         conduct.

     1.6. Because the calls were transmitted using technology capable of generating hundreds of

         thousands of telemarketing calls per day, and because telemarketing campaigns generally

         place calls to hundreds of thousands or even millions of potential customers en masse,

         Plaintiff brings this action on behalf of a proposed nationwide class of other persons who

         received illegal telemarketing calls from or on behalf of Defendant.

     1.7. A class action is the best means of obtaining redress for the Defendant’s wide scale illegal

         telemarketing and is consistent both with the private right of action afforded by the TCPA

         and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

  2. Parties

     2.1. Plaintiff is a resident of this District. The calls were received in this District.



               _______________________________________________________________________________
                                      Plaintiff’s Class Action Complaint
                                                    Page | 2
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 12




     2.2. Upon information and belief Defendant is a corporation that solicits business in the State

         of Florida. Defendant can be served by serving its registered agent, Noam Yahav, 2001

         W. Sample Rd., Suite 320, Deerfield Beach, FL 33064.

  3. Jurisdiction and Venue

     3.1. The Court has federal question subject matter jurisdiction over these TCPA claims. Mims

         v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

     3.2. Supplemental jurisdiction exits pursuant to 28 U.S.C. § 1367.

     3.3. Venue is proper because the Plaintiff is a resident of this District and Defendant has

         sufficient contacts in this State and District to subject it to personal jurisdiction. Defendant

         made calls to a resident of this District.

  4. Article III Standing

     4.1. Plaintiff has Article III standing for his claim under the TCPA. Spokeo, Inc., v. Thomas

         Robins, 136 S. Ct. 1540 (2016). See also, See also, Morris v. Hornet Corp., No. 4:17-CV-

         00350, 2018 WL 4781273 (E.D. Tex. Sept. 14, 2018), report and recommendation

         adopted, No. 4:17-CV-00350, 2018 WL 4773547 (E.D. Tex. Oct. 3, 2018).

     4.2. Plaintiff was harmed by Defendant’s actions of calling his cell phone while his number

         was on the Do Not Call Registry, without consent in the following manners:

        4.2.1. Plaintiff’s privacy was invaded by Defendant;

        4.2.2. Plaintiff was harassed and abused by Defendant’s telephone calls;

        4.2.3. Defendant’s calls were a nuisance to Plaintiff;

        4.2.4. Plaintiff’s phone was unavailable for other use while processing the illegal calls

                from Defendant;



            _______________________________________________________________________________
                                   Plaintiff’s Class Action Complaint
                                                 Page | 3
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 12




        4.2.5. Defendant illegally seized Plaintiff’s telephone line while it made illegal calls to

                Plaintiff’s cellular telephone;

        4.2.6. Plaintiff’s telephone line was occupied by multiple unauthorized calls from

                Defendant;

        4.2.7. Defendant’s seizure of Plaintiff’s telephone line was intrusive; and

        4.2.8. Plaintiff was inconvenienced by Defendant’s calls, by among other things, hearing

                his ring and having to check the calling party.

  5. The Telephone Consumer Protection Act

     5.1. Advances in telecommunications technology have provided benefits to American society.

         But those benefits are not cost-free; new technologies bring with them new ways to intrude

         upon individual privacy and waste the time and money of consumers. The 1980s and 90s

         brought an explosion of abuses of telephone and facsimile technology, including the use

         of auto-dialers to clog telephone lines with unwanted calls, “robo-calls” with unsolicited

         or unwanted, prerecorded messages, and “junk faxes” that consume the recipients’ paper

         and ink and interfere with the transmission of legitimate messages.

     5.2. In 1991, Congress enacted the TCPA to regulate the explosive growth of the telemarketing

         industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . . can be

         an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

         No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

     5.3. Through the TCPA, Congress outlawed telemarketing via unsolicited automated or pre-

         recorded telephone calls (“robo-calls”), finding:

        [R]esidential telephone subscribers consider automated or prerecorded telephone
        calls, regardless of the content or the initiator of the message, to be a nuisance and
        an invasion of privacy.
        ....
            _______________________________________________________________________________
                                   Plaintiff’s Class Action Complaint
                                                 Page | 4
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 12




         Banning such automated or prerecorded telephone calls to the home, except when
         the receiving party consents to receiving the call[,] . . . is the only effective means
         of protecting telephone consumers from this nuisance and privacy invasion.

     Id. § 2(10) and (12); See also Mims, 132 S. Ct. at 745.

  6. The TCPA prohibits telemarketing calls to numbers listed on the Do Not Call Registry,
                unless the caller has the recipient’s express written consent

     6.1. The national Do Not Call Registry (the “Registry”) allows consumers to register their

         telephone numbers and thereby indicate their desire not to receive telephone solicitations

         at those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be

         honored indefinitely, or until the registration is cancelled by the consumer or the telephone

         number is removed by the database administrator.” Id.

     6.2. The TCPA and implementing regulations prohibit the initiation of telephone solicitations

         to residential and wireless telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47

         C.F.R. § 64.1200(c)(2).

     6.3. A person whose number is on the Registry, and who has received more than one telephone

         call within any twelve-month period by or on behalf of the same entity in violation of the

         TCPA, can sue the violator and seek statutory damages. 47 U.S.C. § 227(c)(5).

     6.4. The regulations exempt from liability a caller who has obtained the subscriber’s signed,

         written agreement to receive telephone solicitations from the caller. 47 C.F.R. §

         64.1200(c)(2)(ii). That agreement must also include the telephone number to which the

         calls may be placed. Id.

  7. Factual Allegations; Defendant placed telemarketing calls to the Plaintiff

     7.1. Plaintiff is the owner of and user of the cellular telephone number 754-XXX-3773. The

         cellular number is used as a residential phone number. Each of the telephone calls

             _______________________________________________________________________________
                                    Plaintiff’s Class Action Complaint
                                                  Page | 5
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 12




         referenced below was made to Plaintiff’s telephone number 754-XXX-3773. None of the

         calls at issue were placed by Defendant to Plaintiff’s phone number for "emergency

         purposes."

     7.2. Beginning in February, 2020, Plaintiff began receiving telephone calls directly from

         Defendant or from Defendant’s telemarketing representatives who made the telephone

         calls as the agent for and on behalf of Defendant (all references herein to Defendant

         include Defendant’s telemarketing representatives).

     7.3. The telephone calls were for the purpose of encouraging the purchase or rental of, or

         investment in, property, goods, or services. Specifically, Defendant was selling “solar

         panels.”

     7.4. Plaintiff is not a customer of Defendant and has not provided Defendant with his written

         consent to be called. Plaintiff had no previous relations with Defendant.

     7.5. All the calls were placed to a telephone number that Plaintiff had listed on the National

         Do Not Call Registry for more than 31 days prior to the calls.

     7.6. All of the calls were made by Defendant or Defendant’s authorized agents and partners

         in Defendant’s solicitation scheme. Thus, all of the calls were made on behalf of

         Defendant.

     7.7. All of the calls were willful and knowing violations of the TCPA.

     7.8. Plaintiff received calls on 2/12/20, 2/13/20, 2/13/20, 2/14/20, 2/18/20, 2/20/20. Plaintiff

         received approximately 6 telemarketing calls from Defendant

     7.9. Defendant called Plaintiff’s cell phone. On at least two of the calls Plaintiff answered

         the calls, there was silence, an agent then came on the line. These facts are consistent

         with the use of an automatic telephone dialing system (“ATDS”).

            _______________________________________________________________________________
                                   Plaintiff’s Class Action Complaint
                                                 Page | 6
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 12




  8. Class Action Allegations

     8.1. As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

         action on behalf of a class of all other persons or entities similarly situated throughout the

         United States and on behalf of a class of all other persons or entities similarly situated

         throughout the State of Texas.

     8.2. The class of persons Plaintiff proposes to represent with respect to Count One is tentatively

         defined as all persons within the United States whose phone numbers were registered on

         the Do Not Call Registry for more than 31 days prior to receiving calls from, or on behalf

         of, Defendant, and who, within the four years before the filing of the initial Complaint,

         received more than one telemarketing call on their residential or cellular line within any

         twelve-month period from, or on behalf of, Defendant.

     8.3. The class of persons Plaintiff proposes to represent with respect to Count Two is

         tentatively defined as all persons within the United States who, within the four years before

         the filing of this Amended Complaint, Defendant called on their cell phone with the use

         of an ATDS.

     8.4. The classes as defined above are identifiable through phone records and phone number

         databases.

     8.5. Plaintiff does not know the exact number of members in the proposed classes, but

         reasonably believes based on the scale of Defendant’s business, and the number of calls

         that he received, that the classes are so numerous that individual joinder would be

         impracticable. The potential class members number at least in the hundreds or thousands.

     8.6. Plaintiff and all members of the proposed classes have been harmed by the acts of

         Defendant in the form of multiple involuntary telephone and electrical charges, the

            _______________________________________________________________________________
                                   Plaintiff’s Class Action Complaint
                                                 Page | 7
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 8 of 12




         aggravation, nuisance, and invasion of privacy that necessarily accompanies the receipt of

         unsolicited and harassing telephone calls, and violations of their statutory rights.

     8.7. Plaintiff is a member of the classes.

     8.8. There are questions of law and fact common to Plaintiff and to the proposed classes,

         including but not limited to the following:

        8.8.1. Whether Defendant violated the TCPA or the TBCC by engaging in advertising by

                unsolicited telemarketing calls;

        8.8.2. Whether Defendant or its agents, within the four years before the filing of this

                Complaint, made one or more one telemarketing calls to a recipient’s cell phone

                with the use of an ATDS.

        8.8.3. Whether Defendant or its agents, within the four years before the filing of the initial

                Complaint, made one or more one telemarketing calls within any twelve-month

                period to individuals whose telephone number had been registered on the Do Not

                Call Registry for more than 31 days and made such calls without the consent of the

                recipient of the call.

        8.8.4. Whether the Plaintiff and the class members are entitled to statutory damages as a

                result of Defendant’s actions.

     8.9. Plaintiff’s claims are typical of the claims of class members.

     8.10.          Plaintiff is an adequate representative of the class because his interests do not

         conflict with the interests of the class, he will fairly and adequately protect the interests of

         the class, and he is represented by counsel skilled and experienced in class actions,

         including TCPA class actions.



             _______________________________________________________________________________
                                    Plaintiff’s Class Action Complaint
                                                  Page | 8
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 9 of 12




       8.11. The actions of Defendant are generally applicable to the class as a whole and to

               Plaintiff.

       8.12.    Common questions of law and fact predominate over questions affecting only

                individual class members, and a class action is the superior method for fair and

                efficient adjudication of the controversy. The only individual question concerns

                identification of class members, which will be ascertainable from records maintained

                by Defendant and/or its agents.

      8.13.     The likelihood that individual members of the class will prosecute separate actions is

                remote due to the time and expense necessary to prosecute an individual case.

       8.14.    Plaintiff is not aware of any litigation concerning this controversy already commenced

                by others who meet the criteria for class membership described above.

9. Count One: Violation of the TCPA’s Do Not Call provisions

      9.1. Plaintiff incorporates the allegations from all previous paragraphs as if fully set forth

          herein.

      9.2. The Defendant violated the TCPA by initiating more than one telephone solicitation in a

          twelve-month period to persons and entities whose telephone numbers were listed on the

          Do Not Call Registry. See 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2).

      9.3. The Defendant’s violations were knowing/willful as did not subscribe to or utilize the Do

          Not Call database.

      9.4. Relief Sought: For himself and all class members, Plaintiff requests the following relief:

         9.4.1. That Defendant be restrained from engaging in future telemarketing in violation

                   of the TCPA.



               _______________________________________________________________________________
                                      Plaintiff’s Class Action Complaint
                                                    Page | 9
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 10 of 12




              9.4.2. That Defendant, and its agents, or anyone acting on its behalf, be immediately

                    restrained from altering, deleting or destroying any documents or records that

                    could be used to identify class members.

         9.4.3. That the Court certify the claims of the named plaintiff and all other persons

                   similarly situated as class action claims under Rule 23 of the Federal Rules of Civil

                   Procedure and Plaintiff’s counsel be named as counsel for the classes.

         9.4.4. That the Plaintiff and all class members be awarded statutory damages of $500 for

                   each violation, with triple damages for any willful or knowing violation, as

                   provided by the law.

         9.4.5. That the Plaintiff recover his attorneys’ fees and costs.

         9.4.6. That the Plaintiff and all class members be granted other relief as is just and

                    equitable under the circumstances.

   10. Count Two: Violation of the TCPA’s ATDS provisions

      10.1.     Plaintiff incorporates the allegations from all previous paragraphs as if fully set forth

          herein.

      10.2.     The Defendant violated the TCPA by initiating telephone solicitations to cell phone

          numbers with the use of an ATDS.

      10.3.     The Defendant’s violations were knowing/willful as Defendant was spoofing the

          calling phone numbers and had no prior business with Plaintiff.

      10.4.      Relief Sought: For himself and all class members, Plaintiff requests the following

          relief:

         10.4.1. That Defendant be restrained from engaging in future telemarketing in violation

                    of the TCPA.

                _______________________________________________________________________________
                                       Plaintiff’s Class Action Complaint
                                                     Page | 10
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 11 of 12




              10.4.2. That Defendant, and its agents, or anyone acting on its behalf, be immediately

                    restrained from altering, deleting or destroying any documents or records that

                    could be used to identify class members.

          10.4.3. That the Court certify the claims of the named plaintiff and all other persons

                   similarly situated as class action claims under Rule 23 of the Federal Rules of Civil

                   Procedure and Plaintiff’s counsel be named as counsel for the classes.

          10.4.4. That the Plaintiff and all class members be awarded statutory damages of $500 for

                   each violation, with triple damages for any willful or knowing violation, as

                   provided by the law.

          10.4.5. That the Plaintiff recover his attorneys’ fees and costs.

          10.4.6. That the Plaintiff and all class members be granted other relief as is just and

                    equitable under the circumstances.

   11. Count Four Injunctive relief to bar future TCPA violations

      11.1.             Plaintiff incorporates the allegations from all previous paragraphs as if fully set

          forth herein.

      11.2.             The TCPA and the TBCC authorize injunctive relief to prevent further

          violations of the TCPA.

      11.3.         The Plaintiff respectfully petitions this Court to order the Defendant, and their

          employees, agents and independent distributors, to immediately cease engaging in

          unsolicited telemarketing in violation of the TCPA.

   12. Jury Demand

      12.1. Plaintiff requests a jury trial as to all claims of the complaint so triable.



                _______________________________________________________________________________
                                       Plaintiff’s Class Action Complaint
                                                     Page | 11
Case 1:21-cv-20807-KMM Document 1 Entered on FLSD Docket 02/26/2021 Page 12 of 12




   Dated this 26th day of February, 2021.

     Respectfully submitted,                By: /s/ Brandon J. Hill
                                                BRANDON J. HILL
                                                Florida Bar Number: 37061
                                                WENZEL FENTON CABASSA, PA.
                                                1110 North Florida Ave., Suite 300
                                                Tampa, Florida 33602
                                                Direct No.: 813-337-7992
                                                Main No.: 813-224-0431
                                                Facsimile: 813-229-8712
                                                Email: bhill@wfclaw.com
                                                Email: gnichols@wfclaw.com
                                                Attorneys for Plaintiff




             _______________________________________________________________________________
                                    Plaintiff’s Class Action Complaint
                                                  Page | 12
